      NICHOLAS STREET, ESQ. – SBN 249156
 1    CLIFFORD & BROWN
      A Professional Corporation
 2    Attorneys at Law
      Bank of America Building
 3    1430 Truxtun Avenue, Suite 900
      Bakersfield, CA 93301-5230
 4    Tel: (661) 322-6023 Fax: (661) 322-3508
 5    Attorneys for Defendant,
      NORTH BAKERSFIELD NISSAN, INC.
 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10                                                    ***
11   MARGARET ROUX,                                       CASE NO. 1:18-cv-01087-DAD-JLT
12                           Plaintiff,                   STIPULATION TO EXTEND TIME TO
                                                          RESPOND TO INITIAL COMPLAINT;
13                                                        ORDER
             vs.                                          (Doc. 13)
14

15   NORTH BAKERSFIELD NISSAN, INC.,
16                           Defendant.
17
             Plaintiff MARGARET ROUX (“Plaintiff”) and Defendant NORTH BAKERSFIELD NISSAN,
18
     INC. (“Defendant”) hereby stipulate to extend the time for Defendant to respond to the Initial Complaint
19
     (“Complaint”) as follows:
20
             WHEREAS, Plaintiff served her Initial Complaint on October 29, 2018, making Defendant’s
21
     response to the Complaint due on November 19, 2018;
22
             WHEREAS, Plaintiff and Defendant previously agreed and stipulated to extend the time by which
23
     Defendant shall respond to the Complaint to December 5, 2018;
24
     ///
25
             WHEREAS, Plaintiff and Defendant are discussing the possibility of settlement which would
26
     result in a dismissal of the lawsuit;
27

28
                                                    1
                   STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT; ORDER
 1          WHEREAS, on or about December 3, 2018, the Court continued the Scheduling Conference in

 2   this matter to January 22, 2019; and,

 3          WHEREAS, Plaintiff and Defendant agree and stipulate to extend the time by which Defendant

 4   shall respond to the Complaint 21 calendar day, to December 26, 2018, to allow the parties additional time

 5   to attempt to resolve the case without incurring additional fees and costs.

 6          IT IS HEREBY STIPULATED by and between the parties, through their respective counsel of

 7   record, that Defendant’s date to respond to the Complaint, by answer, motion, or otherwise, is extended

 8   for twenty-one (21) days, to and including December 26, 2018.

 9
      DATED: December 3, 2018                                CLIFFORD & BROWN
10

11

12                                                        By /s/ Nicholas J. Street, Esq.
                                                            NICHOLAS J. STREET, ESQ.
13                                                          Attorneys for Defendant,
                                                            NORTH BAKERSFIELD NISSAN, INC.
14

15

16    DATED: December 3, 2018                                KAZEROUNI KAW GROUP, APC

17

18                                                        By /s/ Matthew Loker, Esq.
                                                            ABBAS KAZEROUNIAN, ESQ.
19
                                                            MATTHEW LOKER, ESQ.
20                                                          Attorneys for Plaintiff,
                                                            MARGARET ROUX
21

22

23

24

25

26
27

28
                                                   2
                  STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT; ORDER
                                                    ORDER
 1
            Based upon the stipulation of the parties, the Court GRANTS the request of the defendant to delay
 2
     its responsive pleading to no later than December 26, 2018.
 3
            The Court will not entertain any further requests for extensions of time for the responsive
 4
     pleading.
 5

 6   IT IS SO ORDERED.
 7
        Dated:     December 5, 2018                            /s/ Jennifer L. Thurston
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                  3
                 STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT; ORDER
